248 S.W.3d 143 (2008)
Robert W. MILLION, Respondent,
v.
HOUSEHOLD RETAIL SERVICES, INC., and Best Buy Co., Inc., Appellants.
No. WD 68219.
Missouri Court of Appeals, Western District.
March 25, 2008.
Kellie Warren, Todd Ruskamp, Kristen Trainor, Kansas City, MO, for appellant.
David Lunceford, Lee'S Summit, MO, for respondent.
LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Respondent Robert Million brought this suit against appellants Household Retail Services, Inc. and Best Buy Co., Inc. (Defendants), alleging civil conspiracy and intentional interference with a credit expectancy. Defendants moved to compel arbitration based on an arbitration clause disclosed in their credit application packet and contained in a card-holder agreement supposedly mailed with the Best Buy Card used by Million. The motion was denied by the trial court. This court finds that Defendants failed to establish the authenticity of the documents they set forth as proof of the agreement to arbitrate. On that basis, the denial of the motion to compel arbitration is affirmed. As a published opinion in this case would be without precedential value, a memorandum explaining the court's reasoning has been provided to the parties. Judgment affirmed. Rule 84.16(b).